—Judgment, Supreme Court, New York County (Leland DeGrasse, J.), entered May 24, 1993, which awarded damages to plaintiff James Hernandez in the amount of $57,495 and to plaintiff Sonia Hernandez in the amount of $7,500, for an aggregate of $71,796.08, including interest, costs and disbursements, unanimously affirmed, without costs.
The jury heard and weighed plaintiff’s testimony with respect to his pain and suffering and ability to obtain gainful employment and, although plaintiffs contend that the damages awarded by the jury are inadequate, our review of the record leads us to conclude that the damages awarded fall within the range of damages awarded in other cases for such injuries and do not deviate materially from what would be considered reasonable compensation under the circumstances. Defense counsel’s summation did not so overstep the bounds of proper commentary on the evidence and argument as to require a new trial. Concur—Rosenberger, J. P., Kupferman, Asch and Tom, JJ.